Order entered July 3, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01523-CV

                                  BBP SUB I LP, Appellant

                                               V.

                                 JOHN DI TUCCI, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 11-13991-A

                                           ORDER
       The reporter’s record in this case is overdue. By letter dated March 1, 2013, appellant

notified the Court that the record had been prepared and paid for. To date, the reporter’s record

has not been filed.

       Accordingly, we ORDER Court Reporter Diane Robert to file the reporter’s record

within TEN DAYS of the date of this order.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE